DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Initially it should be noted that this application is a continuation of Application Number 15/147,770, filed May 5, 2016, now US Patent 10,346,241, which is a continuation of Application Number 14/183,333, filed February 18, 2014, now US Patent 9,354,994, having the same Assignee and inventors.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8, of U.S. Patent No. 9,354,994.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, U.S. 9,354,994 claims 1 and 8 recite essentially similar limitations as demonstrated by the following table:
Instant Application
U.S. 9,354,994
comments
1. A computer-implemented method for
1. A method for
Obvious to automate
preemptively migrating a failing extent, comprising: receiving information of one or more failure conditions associated with an extent stored in a first storage portion of a first storage tier; predicting a failure of the extent based on the 


one of a plurality of storage tiers;
the first storage tier, a higher storage tier, and/or a lower storage tier;
Essentially same, as all possibilities are provided
and migrating the extent to the selected second storage portion, wherein the selected second storage portion
and migrating the extent to the selected second storage portion, wherein selecting the second storage portion
similar

located in the first storage tier, a higher storage tier and/or a lower storage tier is based, at least in part, on a priority of the storage tiers, wherein selecting the second storage portion according to the priority comprises: selecting a second storage portion located in the first storage tier when available; selecting a second storage portion located in a higher storage tier relative to the first storage tier when a second storage portion in the first storage tier is not available;
Not recited by instant application

and selecting a second storage portion
redundant
to which the extent is migrated is

redundant
located in a lower storage tier,
located in a lower storage tier relative to the first storage tier 
Essentially same

when a second portion in the higher storage tier is not available.
Not recited by instant application

8. The method as recited in claim 1,
No patentable weight
wherein the lower storage tier comprises less expensive and/or slower-to-access storage media than the first storage tier.
wherein the lower storage tier comprises less expensive and/or slower-to-access storage media than the first storage tier.
same



Graham v. Deere analysis
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art: the prior art (U.S. 9,354,994) claims a method with a preamble of preemptively migrating a failing (first) extent. The method utilizes a storage that is structured as two or more tiers. The tiers are labeled as higher or lower storage tiers with respect to a given (or first) storage tier. A (second) extent is stored in said first storage tier. The first step of the method includes receiving information of failure condition(s) associated with the (second) extent. The second step includes predicting a failure of the (second) extent based on that information. The claim then provides for another step of selecting a location within a storage tier for the (second) extent to migrate to. There is no time specified as to when this selection occurs with respect to the two steps above or with respect to the time of failure of any extent. The selection is based, in part, on a priority of the storage tiers. The selection gives preference to locations within the same storage tier where the (second) extent is stored, if available; if not available, the selection gives preference to locations within a higher storage tier if available; if not available, the selection gives preference to locations within a lower storage tier, if available. A next step is migrating the (second) extent to the selected location. Claim 8 which depends on 1 goes beyond labeling and describes the differences, if any, between the storage tiers and states that the lower storage tier comprises less expensive and/or slower-to-access storage media than the first storage tier.
Ascertaining the differences between the prior art and the claims at issue: as seen from the table above, claim 1 of the instant application does not include all the limitations of the prior art claims 1 and 8. Specifically, it does not include the labeling criteria, availability criteria, and priority criteria for the selection. It just migrates the (second) extent to a lower storage tier. The instant application claim also specifies that the method is a computer-implemented method.
Resolving the level of ordinary skill in the pertinent art: Since both patent and application are electronic circuits, a person of ordinary skill in the art would have the education degree or training of at least an electronics technician which knows to work with and test basic electronic devices, and be able to recognize basic component types, and their functions, including the components and operations of the claims above. 
Considering objective evidence present in the application indicating obviousness or non-obviousness: It is officially noted that that selecting a storage tier for extent migration are obviously computer implemented steps because the terminology of both claims is of computer terminology and because it is much easier and faster to let the computer do a basic move/migration operation that a computer is designed to perform efficiently, as opposed to taking components apart to physically make the move. 
Also, it is evident from the instant claim that extent was to migrate to a selected lower storage tier, among the tiers of the storage. In both instant and patent, the extent can migrate to a selected lower storage tier. Both patent and instant application have same available options because the word “tier” by definition suggests levels, i.e. higher/lower tiers. It is inherent that selecting one of multiple available options while excluding the other options is predicted to occur, whether a reason and/or criteria for the selection is specified or not. It’s the difference between saying what could happen based on specified possible circumstances and what actually happened because of unspecified circumstances.
The issuance of a patent of the pending claims would unjustly extend the right to exclude granted by the commonly owned patent because the possible selection is covered by the patent.

For claims 2-16, the claims recite essentially similar limitations as claims 2-16 of the patent, except for grammar conjunctions and same difference considerations for obviousness specified for claim 1.

Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim 8 and as such is unpatentable for obvious-type double patenting. (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).




Allowable Subject Matter
Claims 1-7 and 9-17 would be allowable if double patenting rejections are overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia “data migration” page illustrates the meaning of migration/ moving.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114